Citation Nr: 1735958	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-15 832	)	DATE
	
THE ISSUES

1.  Entitlement to service connection for left lower extremity neuropathy.

2.  Entitlement to service connection for right lower extremity neuropathy.

3.  Entitlement to service connection for left upper extremity neuropathy.

4.  Entitlement to service connection for right upper extremity neuropathy.

5.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder with alcohol abuse disorder. 

6.  Entitlement to a total disability rating based upon unemployability (TDIU) due to service-connected disabilities.  


REMAND

The Veteran had active duty service from April 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and January 2016 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a videoconference hearing in September 2016.  The Veteran contacted VA and noted that he was not able to attend that hearing due to lack of transportation.  He did not indicate that he withdrew his hearing request.  The RO unsuccessfully attempted to contact the Veteran on two occasions in September 2016 to learn his availability for a hearing.  He did not return a voice mail message that was left.  In June 2017, the Veteran's representative requested that the Board remand the issues for the scheduling of a new hearing.  A new hearing has not been scheduled for the Veteran.  Therefore, the case must be remanded to the RO to afford the Veteran a Board hearing as he requested.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2016).  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

